DETAILED ACTION
This action is pursuant to the claims filed on 01/23/2019. Claims 16-30 are pending. A first action on the merits of claims 16-30 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the electrical contact" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will read an electrical contact.
Claim 28 recites the limitation “polishing the spherical bead-surface to be flush with the outer surface of the probe.” Parent claim 27 recites the spherical bead-surface “protrudes from the outer surface of the probe. As a result, claim 28 simultaneously claims the apparatus having the bead-surface being protruded from the outer surface of the probe and flush with the outer surface of the probe. It appears that claims 27 and 28 recite successive manufacturing steps to yield a flush bead-surface, however the instant claims are directed towards an apparatus and not a method of manufacturing. As a result, claim 28 is indefinite as it is unclear if the apparatus of claim 28 is to be interpreted as having a flush bead-surface or a protruded bead-surface. For purposes of examination, claim 28 will be interpreted to have a flush surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-17, 22-25, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldreyer (U.S. Patent No. 5,579,764) in view of Trejo (U.S. Patent No. 6,898,849).
Regarding claims 16 and 30, Goldreyer teaches an apparatus, comprising: a metal wire having a wire diameter and an end (Fig 10-12, lead 208 is metal wire that has first and second end with a diameter); a solderless bead of a predefined size (Fig 10 electrode 200 is a solderless bead) formed from the metal wire on the end by creating an electrical discharge between the conductor and the end, while setting the distance and an electrical potential of the discharge (examiner notes this is a product-by-process limitation in which the product of the prior art is the same as the instant claim (i.e., a metal wire, solderless bead and invasive probe): “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); and an invasive probe configured to receive the wire with the created bead, so that the bead is positioned at an outer surface of the probe (Figs 10-12 distal end of catheter 10 receives wire 208 and bead 200; bead 200 is at outer surface of probe); and providing natural air cooling to the conductor and the end during the electrical discharge (similar to the above limitation, this is a product-by-process limitation and need not be taught by the prior art if the instant product is the same as the prior art).
Goldreyer fails to teach a conductor positioned at a distance from the end of the wire and providing natural air cooling to the conductor and the end during the electrical discharge.
In related prior art, Trejo teaches a similar product wherein a conductor is positioned a distance from the end of a wire (Fig 1, conductor 111 spaced from wire 102) to form a similar solderless bead formed from the wire (Fig 1, bead 101) by creating an electrical discharge between the conductor and the end with a set distance and electric potential (Figs 1-2 and Col 4 lns 3-19). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Goldreyer in view of Trejo to incorporate the conductor positioned at a distance from the wire to arrive at the device of claim 16. Doing so would have been obvious to one of ordinary skill in the art to form the electrode via a well-known process (Trejo Col 4 lns 3-19) to yield predictable result of a conductive bead formed from a wire at the outside of the invasive probe (Col 14 lns 1-13 disclosing electrodes being made from variety of materials, structures, shapes, and fabrications).
Regarding claims 17, in view of the combination of claim 16 above, Goldreyer further teaches wherein the metal wire has another end (Figs 10-12 lead 208 has another end at the proximal side). Goldreyer further teaches wherein the metal wire electrically connects the bead at a distal end with proximal circuitry (see Fig 1, amplifier 30, signal source 26, and monitor 30).
Goldreyer/Trejo discloses substantially all the limitations of the claim(s) except a further metal wire attached to the other end, and wherein receiving the wire comprises receiving the wire with the created bead and the attached further metal wire into the invasive probe. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the wire of Goldreyer in view of Trejo to incorporate a further metal wire attached to the metal wire at the other end within the invasive probe, since applicant has not disclosed that the further metal wire solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a single metal wire as opposed to two interconnected wires. 
Regarding claim 22, in view of the combination of claim 16 above, Trejo further teaches wherein the conductor comprises a further wire (Fig 1 electrode 111 is configured as a wire), and wherein the distance comprises the distance from an end of the further wire to the end of the metal wire (Fig 1 distance between 111 and 102 is defined by the distance from end of 111 to end of 102). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Goldreyer in view of Trejo to incorporate the conductor positioned at a distance from the wire to arrive at the device of claim 22. Doing so would have been obvious to one of ordinary skill in the art to form the electrode via a well-known process (Trejo Col 4 lns 3-19) to yield predictable result of a conductive bead at the outside of the invasive probe (Col 14 lns 1-13 disclosing electrodes being made from variety of materials, structures, shapes, and fabrications).
Regarding claim 23, in view of the combination of claim 22 above, Goldreyer/Trejo fail to explicitly teach wherein the further wire and the metal wire are aligned collinearly.
Goldreyer/Trejo discloses substantially all the limitations of the claim(s) except the further wire and the metal wire are aligned collinearly. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the further wire of the conductor and the metal wire aligned collinearly since applicant has not disclosed that the collinear alignment solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the further wire and metal wire being not collinear. It is noted that applicant’s specification explicitly states the further wire and the metal wire “may be in any convenient orientation” in paragraph [0047] of the PGPub 2019/0336021.  
Regarding claim 24, in view of the combination of claim 16 above, Goldreyer/Trejo is silent to the distance between the conductor and the end of the metal wire.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the device of Goldreyer in view of Trejo to incorporate the conductor within 0.1 mm of the end of the metal wire , since applicant has not disclosed that the claimed distance of 0.1 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the distance of Trejo for forming the bead. 
Regarding claim 25, in view of the combination of claim 16 above, Goldreyer further teaches wherein the electrodes may comprise any shape (Col 14 lns 1-6). Trejo further teaches wherein the bead has a spherical bead surface (Fig 1). Therefore it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the electrode of Goldreyer to have a spherical bead surface, since applicant has not disclosed that the claimed shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any shape as disclosed by Goldreyer (Col 14 lns 1-6). Furthermore, it has been held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 27, in view of the combination of claim 25 above, Goldreyer further teaches wherein the spherical bead-surface protrudes from the outer surface of the probe (Figs 10-12, electrode 200 protrudes).
Goldreyer fail to explicitly teach the protrusion distance is by a radius of the spherical bead- surface.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the electrode of Goldreyer in view of Trejo to have a spherical bead surface protruding from the outer surface of the probe by a radius, since applicant has not disclosed that the protrusion distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the protrusion distance of Goldreyer.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldreyer in view of Trejo, and in further view of Roop (U.S. PGPub No. 2005/0267460).
Regarding claim 18, Goldreyer/Trejo teach the device of claim 17 as stated above. 
Goldreyer fails to teach a shrink sleeving that is slid then shrunk over the created bead, the metal wire, the electrical contact, and the further metal wire.
In related prior art, Roop teaches a similar device (Figs 1-2 catheter) wherein a shrink sleeving is slid and shrunk over the entire catheter outer wall and the interior components ([0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goldreyer in view of Trejo and Roop to incorporate the shrink sleeving over the bead, metal wire, further metal wire, and electrical contact to arrive at the device of claim 18. Doing so would be obvious to one of ordinary skill in the art as the use of shrink wrap tubing applied over an invasive probe is well known in the art to yield the predictable result of a biocompatible tubing applied over the probe to provide protection, increased lubricity, insulation, and/or stiffness.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldreyer in view of Trejo, and in further view of Koblish (U.S. PGPub No. 2002/0087208) 
Regarding claims 19-21, Goldreyer/Trejo teaches the device of claim 16 as stated above. 
Goldreyer is silent to the specific structure of the wire.
In related prior art, Koblish teaches a similar apparatus wherein a similar wire comprises  an electrically insulating sleeve slid over a portion of the wire not comprising the bead (Fig 20 and [0169] wire 208 comprises insulation sleeve and connects to electrode 206 within the invasive probe); wherein the sleeve is butted against the bead (insulation of wire 208 is butted against electrode 206); wherein receiving the wire comprises receiving the wire with the created bead and the electrically insulating sleeve into the invasive probe (Fig 20 wire 208 is within the invasive probe). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire of Goldreyer in view of Trejo and Koblish to incorporate the insulating sleeve slid over a portion of the wire butted against the bead bead to arrive at the device of claims 19-21. Doing so would have been obvious to one of ordinary skill in the art to yield the expected result of insulating a lead wire in electrical communication with a proximal processing system and a distal electrode.
Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldreyer in view of Trejo, and in further view of Howard (U.S. PGPub No. 2011/0130816) 
Regarding claims 26 and 28, the Goldreyer/Trejo combination teach the device of claim 25 as stated above.
Goldreyer fails to teach wherein the spherical bead surface is flush with the outer surface of the probe; and polishing the spherical bead surface to be flush with the outer surface of the probe.
In related prior art, Howard teaches a similar device wherein a similar spherical bead surface is flush with the outer surface of the probe (Fig 10b electrodes 400 are flush with probe 110); and polishing the spherical bead surface to be flush with the outer surface of the probe (Figs 10a-b and [0071], electrodes are ground down to be flush with outer surface of probe; examiner notes polishing is a product by process limitation, the prior art teaches grinding instead of polishing to produce the same result). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Goldreyer in view of Trejo and Howard to incorporate the spherical bead surfaces flush with the outer surface of the probe. Doing so would be obvious to one of ordinary skill in the art to provide the well-known flush electrode configuration to advantageously provide an isodiametric probe ([0071]).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldreyer in view of Trejo, and in further view of Starksen (U.S. PGPub No. 2009/0209950). 
Regarding claim 29, the Goldreyer/Trejo combination teach the device of claim 25 as stated above.
Goldreyer fails to teach wherein the spherical bead- surface is recessed into the outer surface of the probe by a radius of the spherical bead- surface.
In related prior art, Starksen teaches a similar device wherein similar beads/electrodes may be recessed, raised, or flush with the outer surface of the probe ([0132]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Goldreyer in view of Trejo and Starksen to incorporate the electrode recessed such that the spherical bead surface is recessed into the probe. Doing so would be a simple substitution of one well known electrode configuration (Goldreyer Figs 10-12, raised) for another well known electrode configuration (Starksen [0132] recessed) to yield the predictable result of an electrode on a probe surface capable of receiving and/or transmitting signals to and/or from a body.
Goldreyer/Trejo/Starksen fail to explicitly teach the protrusion distance is by a radius of the spherical bead- surface.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the electrode of Goldreyer in view of Trejo to have a spherical bead surface recessed from the outer surface of the probe by a radius, since applicant has not disclosed that the recessed distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any recessed distance.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794